Citation Nr: 0724059	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was granted service connection for PTSD in 
December 2004, and was assigned a rating of 30 percent, 
effective March 17, 2004.  The veteran submitted a notice of 
disagreement with the 30 percent rating, asserting that his 
symptoms warranted a higher rating.  

The veteran's August 2004 VA examination indicated outpatient 
treatment at the Veteran's Counseling Center at New Bedford.  
A July 2005 letter from the veteran's treating psychologist 
indicated that the veteran was treated as an outpatient 
beginning on April 18, 2003 with at least one other date of 
treatment noted on December 19, 2003.  These records are not 
associated with the claims file.  The psychologist reported 
that the veteran had difficulty assessing the nature and 
extent of his problems, which made it hard for him to take 
the Mississippi Test.  Particular difficulties the 
psychologist noted included high degrees of distractibility, 
difficulty maintaining a productive work schedule and output 
trouble sustaining close relationships, sleep disturbance 
with nightmares, and some problems with memory loss and 
concentration.  However, the records noted above, 
specifically examinations dated April 18, 2003 and December 
19, 2003 are not of record.  The Board notes that copies of 
these records should be requested.  See 38 C.F.R. 
§ 3.159(c)(1).  

The record also shows that the veteran was last afforded a VA 
PTSD evaluation in August 2004.  At that time the examiner 
noted symptoms including trouble falling asleep, hot and cold 
mood, intrusive thoughts that were recurring and distressing, 
as well as some vague anxiety and loss of control associated 
with the current war..  The examiner provided a diagnosis of 
PTSD mild, and assigned a Global Assessment of Functioning 
(GAF) score of 70.  However, in July 2005, the veteran 
submitted a medical opinion from a VA staff psychologist 
stating that the veteran's symptoms included high degrees of 
distractibility and difficulty maintaining a productive work 
schedule and output, anger, hypervigilance about his 
surroundings, trouble sustaining close relationships, sleep 
disturbance with nightmares, difficulty putting his feelings 
into words or organizing his thoughts, and some memory and 
concentration difficulties.  The psychologist also noted that 
the veteran's occupational and personal life clearly were 
circumscribed and limited by his symptoms. 

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Here, the VA psychologist's opinion dated July 2005 
indicates that the veteran's symptomatology may have worsened 
since his last VA PTSD evaluation.  Thus, the Board believes 
the veteran should undergo an additional VA examination to 
better assess the severity, symptomatology, and 
manifestations of his service-connected PTSD.  See 
38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson,  19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
never provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  As the latter questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b).


Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.	After obtaining the necessary 
authorizations, the AMC should attempt to 
obtain information from Dr. Cleaveland at 
the Vet Center, Readjustment Counseling 
Service, regarding treatment records of 
the veteran's PTSD, specifically the 
records dated April 18, 2003 and December 
19, 2003 that were noted in the 
psychologist's July 2005 opinion.  If the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request the 
veteran to submit such evidence.

3.	The veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD symptoms.  The 
claims file should be provided to the 
examiner prior to the examination.  All 
indicated studies and tests deemed 
necessary by the examiners should be 
accomplished and all results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided. 

   The examiner should address the 
following:

A.  Assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  

B.  Comment on the veteran's current 
level of social and occupational 
impairment due to his PTSD.  The 
specific PTSD symptoms which cause 
social and occupational impairment 
should be identified and discussed.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.

4.	After the foregoing, the RO should 
review the veteran's claim, including 
any evidence submitted after the August 
2005 Statement of the Case.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



